                          Case 3:21-cv-04062-EMC Document 1 Filed 05/27/21 Page 1 of 23


                         Saul Perloff (Cal. Bar 157092)
                     1
                         saul.perloff@nortonrosefulbright.com
                     2   NORTON ROSE FULBRIGHT US LLP
                         111 W. Houston Street, Suite 1800
                     3   San Antonio, Texas 78205-3792
                         Telephone      (210) 224-5575
                     4   Telecopier     (210) 270-7205
                     5   Attorneys for Plaintiff
                         GUARDANT HEALTH, INC.
                     6

                     7

                     8
                                                         UNITED STATES DISTRICT COURT
                     9
                                                   NORTHERN DISTRICT OF CALIFORNIA
                    10
                          GUARDANT HEALTH, INC.,                             Case No. 3:21-cv-04062
                    11    a Delaware corporation,
                    12                                                       ORIGINAL COMPLAINT
                                            Plaintiff,
                    13
                          vs.                                                JURY TRIAL DEMANDED
                    14
                          NATERA, INC.,
                    15    a Delaware corporation,
                    16
                                            Defendant.
                    17

                    18            Plaintiff Guardant Health, Inc. (“Guardant” or “Plaintiff”) files this Original Complaint

                    19   against Defendant Natera, Inc. (“Natera” or “Defendant”) and in support thereof, alleges as

                    20   follows:

                    21                                       I.     INTRODUCTION

                    22            1.     This case concerns Plaintiff’s Guardant Reveal™ (“Reveal”) liquid biopsy cancer

                    23   assay for early-stage colorectal cancer (CRC) patients, and Defendant Natera’s campaign of false

                    24   and misleading advertising directed at this important and innovative diagnostic product. As the

                    25   world’s leading provider of comprehensive circulating tumor DNA (ctDNA) assays for clinical

                    26   use, Guardant’s oncology platform—including its gold-standard Guardant360®, Guardant360®

                    27   CDx, and GuardantOMNI® assays—have helped improve clinical outcomes, while lowering

                    28   healthcare costs, for advanced stage cancer patients around the world.
DOCUMENT PREPARED
ON RECYCLED PAPER



                         PAGE 1                                              PLAINTIFF’S ORIGINAL COMPLAINT (JURY DEMANDED)
                             Case 3:21-cv-04062-EMC Document 1 Filed 05/27/21 Page 2 of 23



                     1            2.    Leveraging its patented technology, vast data sets, and advanced analytics,

                     2   Guardant recently launched Reveal, a plasma-only liquid biopsy test that detects residual and

                     3   recurrent CRC in about 7 days from a simple blood draw. For oncologists, Reveal improves the

                     4   management of early-stage CRC patients by detecting ctDNA in plasma after surgery, enabling

                     5   doctors to identify patients with residual CRC who may benefit from post-surgery chemotherapy

                     6   (adjuvant chemotherapy), months earlier than current standard-of-care tests permit. Reveal is the

                     7   first test for minimal residual disease (MRD) detection that detects ctDNA in the plasma of CRC

                     8   patients following treatment without the need for a tissue sample and sequencing to determine

                     9   the particular mutations that were present in the patient’s tumor. Reveal achieves outstanding

                    10   sensitivity (91%) for predicting recurrence of CRC disease.

                    11            3.    With little or no concern for the CRC patients who could be harmed, Natera has

                    12   undertaken a campaign of misinformation to convince customers and potential customers,

                    13   including oncologists and other physicians, cancer researchers, health care institutions,

                    14   biopharmaceutical companies, and genetic laboratories, to avoid using Reveal in favor of

                    15   Natera’s own Signatera™ (“Signatera”), a tumor-dependent assay. In its commercial advertising

                    16   and promotion, Natera makes literally false and misleading statements that disparage Guardant’s

                    17   new assay, and falsely asserts that Signatera is superior to Reveal across a variety of metrics,

                    18   including sensitivity, 1 failure rate, 2 negative predictive value (NPV), 3 and Hazard Ratio, 4 among

                    19   other categories. These claims are false. Natera combines outright misrepresentations with

                    20   scientifically unfounded comparisons based on cherry-picked metrics, data artifacts, and

                    21
                         1
                           “Sensitivity” refers to the assay’s ability to identify which patients will develop recurrences
                    22   based on MRD detection by ctDNA assay. A higher percentage indicates a test is more sensitive.
                         2
                    23     “Failure rate” refers to the percentage of time a ctDNA assay fails to provide a result at all,
                         whether positive or negative. For any test, a lower failure rate is more desirable.
                    24   3
                           “NPV” refers to the assay’s ability to correctly predict which patients will subsequently not
                         develop a recurrence of CRC (i.e., a “negative” test result means CRC will not recur).
                    25   4
                           The “Hazard Ratio” refers to a comparison between the recurrence rate over time in CRC
                    26   patients who tested positive for MRD by ctDNA assay, to the recurrence rate in CRC patients
                         who tested negative for MRD by ctDNA. A larger hazard ratio suggests that the assay is
                    27   potentially more useful in successfully distinguishing CRC patients whose cancers will or will
                         not recur.
                    28
DOCUMENT PREPARED
ON RECYCLED PAPER



                         PAGE 2                                               PLAINTIFF’S ORIGINAL COMPLAINT (JURY DEMANDED)
                          Case 3:21-cv-04062-EMC Document 1 Filed 05/27/21 Page 3 of 23



                     1   noncomparable clinical studies to exaggerate the purported benefits of Signatera while

                     2   inaccurately denigrating Reveal. In truth, Reveal has important clinical advantages over

                     3   Signatera—including its superior landmark sensitivity, its availability for patients from whom

                     4   tumor samples are unavailable, and its faster initial turnaround time from sample collection to

                     5   assay results—all of which Natera ignores.

                     6            4.    Guardant seeks to enjoin Natera from continuing to make or disseminate false and

                     7   misleading statements about the performance of Reveal and Signatera; to require Natera to

                     8   retract, remove, and correct these false and misleading advertising claims; and to recover

                     9   damages and other relief for the harm that Natera has inflicted on Guardant.

                    10                                           II.    PARTIES

                    11            5.    Plaintiff Guardant is a Delaware corporation having its principal place of business

                    12   at 505 Penobscot Dr., Redwood City, California 94063.

                    13            6.    Guardant was founded in 2012 by pioneers in DNA sequencing and cancer

                    14   diagnostics. Since its inception, Guardant has focused its expertise on the development of liquid

                    15   biopsy assays for cancer. It was the first company to develop and commercialize a

                    16   comprehensive liquid biopsy assay to identify genomic biomarkers for advanced solid tumors

                    17   using cell-free ctDNA, from simple, non-invasive blood draws.

                    18            7.    Today, Guardant is a leading precision oncology company focused on helping

                    19   conquer cancer globally through the use of its proprietary blood tests, vast data sets, and

                    20   advanced analytics. The Guardant oncology platform leverages its capabilities to drive

                    21   commercial adoption, improve patient clinical outcomes, and lower healthcare costs across all

                    22   stages of the cancer care continuum. Guardant Health has commercially launched the liquid

                    23   biopsy-based Guardant360®, Guardant360® CDx, and GuardantOMNI® tests for advanced

                    24   stage cancer patients, and recently launched its Reveal test for early-stage CRC patients.

                    25            8.    Defendant Natera is a Delaware corporation having its principal place of business

                    26   at 13011 McCallen Pass, Building A, Suite 100 Austin, Texas 78753, and offices at 201

                    27   Industrial Rd., San Carlos, California 94070. Natera may be served with process by serving a

                    28   copy of this Complaint on its Registered Agent: National Registered Agents, Inc., 1209 Orange
DOCUMENT PREPARED
ON RECYCLED PAPER



                         PAGE 3                                              PLAINTIFF’S ORIGINAL COMPLAINT (JURY DEMANDED)
                           Case 3:21-cv-04062-EMC Document 1 Filed 05/27/21 Page 4 of 23



                     1   Street, Wilmington, Delaware 19801.

                     2            9.     Natera markets and sells Signatera, a product it describes as a “personalized,

                     3   tumor-informed assay optimized to detect circulating tumor DNA (ctDNA) for molecular

                     4   residual disease (MRD) assessment and recurrence monitoring for patients previously diagnosed

                     5   with cancer.” Signatera competes with Reveal in the market for ctDNA assays that can be used

                     6   after surgery on CRC patients, to detect recurrences and evaluate the need for adjuvant

                     7   chemotherapy.

                     8                                III.   JURISDICTION AND VENUE

                     9            10.    This is an action for false advertising under Section 43(a) of the Lanham Act, 15

                    10   U.S.C. § 1125(a); for false advertising in violation of Cal. Bus. & Prof. Code § 17500 et seq.; for

                    11   unlawful trade practices in violation of Cal. Bus. & Prof. Code § 17200 et seq.; and for unfair

                    12   competition in violation of the common law of California and other states in which Defendant is

                    13   conducting its activities.

                    14            11.    This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

                    15   §§ 1331 and 1338 and 15 U.S.C. §§ 1051, et seq.

                    16            12.    This Court has jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C.

                    17   § 1367 and the doctrine of supplemental jurisdiction.

                    18            13.    The exercise of personal jurisdiction in California is proper both because of

                    19   Defendant’s ongoing and systematic contact with California and the Northern District of

                    20   California, including its maintenance of a regular place of business in the District, and because

                    21   acts giving rise to Plaintiff’s causes of action have occurred in the Northern District of

                    22   California. Specifically, Natera markets, promotes, advertises, offers for sale, sells, and/or

                    23   distributes Signatera to customers including oncologists and other physicians, cancer researchers,

                    24   health care institutions, biopharmaceutical companies, genetic laboratories, and/or others

                    25   throughout the United States, including in the Northern District of California. Defendant has

                    26   purposefully and voluntarily placed Signatera into the stream of commerce with the expectation

                    27   that this product will be purchased by customers in the Northern District of California.

                    28   Furthermore, Natera falsely and misleadingly advertises Signatera to customers, including
DOCUMENT PREPARED
ON RECYCLED PAPER



                         PAGE 4                                              PLAINTIFF’S ORIGINAL COMPLAINT (JURY DEMANDED)
                           Case 3:21-cv-04062-EMC Document 1 Filed 05/27/21 Page 5 of 23



                     1   oncologists, pathologists, additional physicians, health care institutions, pharmaceutical

                     2   companies, and/or others throughout the United States, including in the Northern District of

                     3   California.

                     4             14.   Venue is proper in the Northern District of California pursuant to 28 U.S.C.

                     5   § 1391.

                     6                                 IV.        FACTUAL BACKGROUND

                     7   A.       Early Identification of At-Risk Patients is a Key to Preventing Recurrence of

                     8            Colorectal Cancer and Prolonging Survival

                     9            15.    Colorectal cancer (CRC) is the third most commonly diagnosed cancer and the

                    10   second leading cause of cancer death in the United States in both men and women. While a

                    11   majority of patients are diagnosed with early-stage disease, nearly a third of patients whose CRC

                    12   spreads into adjacent tissues and lymph nodes will die from their disease within five years.

                    13            16.    Surgery alone is often curative for early-stage CRC, and in later-stage cases,

                    14   adjuvant chemotherapy after surgery can reduce the risk of recurrence. However, clinicians have

                    15   had very limited means of identifying patients that require adjuvant chemotherapy. Thus, the

                    16   development of effective clinical tests to identify CRC patients with MRD—i.e., a small number

                    17   of CRC cells remaining in the body that can later multiply and cause recurrence of the disease—

                    18   after surgery has long been recognized as a need, to help doctors both identify patients who may

                    19   benefit from additional therapy, and avoid administering unnecessary and toxic treatment to

                    20   patients who will not benefit from it.

                    21             17.   Because residual cancer cells that remain in the body following treatment

                    22   typically cause no physical signs or symptoms and are present at very low levels that are

                    23   undetectable with standard techniques, detecting and monitoring MRD has required development

                    24   of advanced and highly sophisticated technologies with the requisite precision and sensitivity for

                    25   clinical decision-making. Reveal provides that sophisticated technology.

                    26   B.       Liquid Biopsy Technology Allows Assessment of MRD by Detecting Circulating

                    27            Tumor DNA in Blood

                    28            18.    Human blood contains fragments of DNA that are shed into the bloodstream by
DOCUMENT PREPARED
ON RECYCLED PAPER



                         PAGE 5                                              PLAINTIFF’S ORIGINAL COMPLAINT (JURY DEMANDED)
                             Case 3:21-cv-04062-EMC Document 1 Filed 05/27/21 Page 6 of 23



                     1   dying cells in tissues—including cancers. Such fragments derived from tumor cells are known as

                     2   circulating tumor DNA (ctDNA). This phenomenon led to the development of so-called “liquid

                     3   biopsies” a game-changing technology capable of detecting the presence of cancer in patients by

                     4   detecting ctDNA in their blood, and eventually led to liquid biopsies specifically designed to

                     5   assess MRD following treatment of CRC. Liquid biopsies using simple blood draws offer major

                     6   advantages for identifying MRD, because they are quick, convenient, and minimally invasive,

                     7   and can be easily repeated to monitor for the presence of ctDNA over time.

                     8            19.    However, detecting and characterizing the very low concentrations of ctDNA

                     9   present in the blood of patients with MRD, and using that information to stratify CRC patients as

                    10   high- or low-risk for recurrence, requires an assay that is both highly sensitive and specific.

                    11   Recognizing this need, Guardant expended substantial resources and time to develop Reveal,

                    12   a clinical blood-based assay to evaluate ctDNA in blood using advanced DNA sequencing

                    13   methods. Launched in February 2021, Reveal is the first commercially available plasma-only

                    14   ctDNA assay, capable of detecting MRD in post-operative CRC patients without the need for

                    15   prior sampling and sequencing of tumor tissue or the time needed to create a new, customized

                    16   test for each new patient.

                    17            20.    Most important, Reveal works: Peer-reviewed data published by Parikh et al. in

                    18   the journal Clinical Cancer Research shows that Reveal offers 91% recurrence sensitivity (i.e.,

                    19   ability to identify which patients will recur based on ctDNA detection) and 100% positive

                    20   predictive value 5 for recurrence (i.e., all patients Reveal identified as having a “positive” ctDNA

                    21   test result later recurred).

                    22            21.    Natera offers a liquid biopsy MRD assay it calls Signatera, which it launched

                    23   commercially in 2019. Natera advertises, promotes, markets, and sells Signatera to oncologists

                    24   and other physicians, cancer researchers, health care institutions, biopharmaceutical companies,

                    25   genetic laboratories, and others nationwide, including in California. Unlike Reveal, Signatera is a

                    26
                         5
                           Positive predictive value (PPV) refers to the assay’s ability to correctly predict which patients
                    27   will subsequently develop a recurrence of CRC (i.e., “positive” test result means CRC will
                         recur).
                    28
DOCUMENT PREPARED
ON RECYCLED PAPER



                         PAGE 6                                               PLAINTIFF’S ORIGINAL COMPLAINT (JURY DEMANDED)
                           Case 3:21-cv-04062-EMC Document 1 Filed 05/27/21 Page 7 of 23



                     1   “tumor-informed” (tumor-dependent) assay. It requires initial genomic profiling of tumor tissue

                     2   taken from the individual patient. Information from the tumor tissue is then used to identify a

                     3   panel of tumor-derived mutations specific to that patient, which then can be monitored through

                     4   testing of blood samples collected throughout the patient’s disease course.

                     5            22.    Tumor-dependent assays like Signatera have meaningful drawbacks. Specifically,

                     6   a significant number of CRC patients—particularly those treated with chemotherapy prior to

                     7   surgery—may not have sufficient samples of tumor tissue to allow initial genomic profiling of

                     8   the tumor. For these patients, a plasma-only ctDNA assay like Reveal provides the only option

                     9   for MRD detection using ctDNA. Furthermore, acquiring sufficient tissue specimens can be

                    10   painful, dangerous, time consuming and create significant delays in MRD testing turnaround

                    11   time. Reveal reduces the time spent waiting for results needed to decide whether high-risk

                    12   patients require adjuvant chemotherapy from approximately three weeks to 7 days. For patients

                    13   with a potentially lethal disease, this reduction in wait time is critical for both outcomes (earlier

                    14   initiation of chemotherapy has been associated with improved outcomes) and for peace of mind.

                    15   C.       Natera’s Advertising Falsely Claims that Signatera is Superior to Reveal, and that

                    16            Reveal is Unproven and Insensitive

                    17            23.    Fearful that Signatera cannot compete with Reveal and Guardant on the merits,

                    18   Natera falsely and misleadingly advertises and promotes Signatera in comparison to Reveal. In

                    19   its advertising, Natera deceptively characterizes Reveal as unproven, insensitive, and

                    20   consequently and unfoundedly “detrimental to patients,” while touting Signatera’s supposed

                    21   superiority.

                    22            24.    Natera’s advertising is based on irrelevant metrics, misrepresented data artifacts,

                    23   and misleading and inapt comparisons, presented in disregard of the actual scientific evidence

                    24   supporting Reveal’s substantial benefits for oncologists and their patients. Carefully timed to

                    25   coincide with the very launch of Reveal, Natera’s false and misleading comparisons of Reveal

                    26   and Signatera have harmed Guardant, and will continue to cause Guardant irreparable harm if

                    27   not stopped.

                    28
DOCUMENT PREPARED
ON RECYCLED PAPER



                         PAGE 7                                               PLAINTIFF’S ORIGINAL COMPLAINT (JURY DEMANDED)
                          Case 3:21-cv-04062-EMC Document 1 Filed 05/27/21 Page 8 of 23



                     1            1.     Natera’s Advertising Falsely Claims Signatera Is Superior to Reveal

                     2            25.    Shortly after Reveal’s commercial launch in February 2021, Natera began
                     3   contacting both its and Guardant’s current and potential customers, including leading cancer
                     4   centers like the Mayo Clinic, expressing supposed “concern” about “other laboratories rushing
                     5   into the clinical MRD market and making potentially misleading claims” that Natera asserted
                     6   “may be detrimental to patients.” In a “Dear Colleague” advertisement dated March 2, 2021,
                     7   which, on information and belief, Natera widely emailed to both its and Guardant’s customers
                     8   and potential customers, Natera stated:
                     9            Natera is committed to the science and precision of molecular residual disease
                    10            (MRD) testing for improving patient care. We are proud that Signatera data has
                                  been published or presented from over 2,000 patients across 30+ tumor
                    11            histologies. As this exciting field gains momentum, especially in early-stage
                                  CRC, there is concern about other laboratories rushing into the clinical MRD
                    12            market and making potentially misleading claims with no peer-reviewed
                                  evidence, which may be detrimental to patients. As you review the evidence for
                    13            any new MRD test, please keep in mind several minimum requirements for MRD
                    14            product performance and clinical validation

                    15   (emphasis in original).
                    16            26.    In the same promotional email, Natera sent these customers and potential
                    17   customers a slide presentation entitled “Evidence Review: Tumor-informed vs. tumor-naïve
                    18   MRD.” Though not identifying Reveal by name, Natera’s presentation expressly references data
                    19   presented by “Parikh, A. et al.” at the 2020 European Society for Medical Oncology (ESMO)
                    20   conference—a study specifically concerning Reveal. Moreover, Reveal is the only “tumor-naïve”
                    21   (that is, plasma-only) ctDNA assay for detecting MRD in CRC patients available on the market,
                    22   and is also the only ctDNA assay for MRD introduced at or around the time Natera sent this
                    23   presentation.
                    24            27.    Natera’s “Evidence Review” falsely criticizes “tumor-naïve methods,” that is,
                    25   Reveal, as unsupported by “peer-reviewed evidence.” In fact, interim data from the very study
                    26   cited by Natera—Parikh et al.—was peer-reviewed before being published, first as abstract-
                    27   presentations at three separate prestigious scientific meetings (ASCO 2019, ESMO 2019, and
                    28   ESMO 2020), and later as an article in the April 29, 2021 issue of the journal Clinical Cancer
DOCUMENT PREPARED
ON RECYCLED PAPER



                         PAGE 8                                            PLAINTIFF’S ORIGINAL COMPLAINT (JURY DEMANDED)
                           Case 3:21-cv-04062-EMC Document 1 Filed 05/27/21 Page 9 of 23



                     1   Research.

                     2            28.   Natera further erroneously claims that, while Signatera’s “test performance” is

                     3   “unsurpassed,” Reveal is not only inferior to Signatera, but has “unknown” performance with

                     4   respect to sensitivity and hazard ratios for two of three “time points” that “matter”:

                     5

                     6

                     7

                     8

                     9

                    10

                    11

                    12

                    13

                    14

                    15

                    16            29.   These statements too are false, as explained below. But rather than correcting its
                    17   falsehoods, Natera repeated and amplified them—repeatedly.
                    18            30.   Shortly after Natera distributed its “Evidence Review,” Parikh et al.’s previously
                    19   presented data supporting the clinical performance of Reveal, derived from plasma specimens
                    20   from 84 CRC patients undergoing curative intent surgery, was published in the peer-reviewed
                    21   journal Clinical Cancer Research. Nonetheless, Natera renewed and repeated its previous
                    22   criticisms of Reveal on its website, including in a broadly misleading “white paper to learn how
                    23   our tumor-informed approach stacks up against a tumor naïve assay” found at
                    24   https://www.natera.com/wp-content/uploads/2021/05/SGN_WP_Solar_20210503_NAT-
                    25   9000052_FINAL_DWNLD.pdf.
                    26            31.   In its white paper, which Natera publishes on its website to influence customers
                    27   and potential customers to purchase Signatera rather than Reveal, Natera purports to compare
                    28   “Signatera (tumor informed assay)” to a “Tumor-naïve assay,” that is, plasma-only Reveal, citing
DOCUMENT PREPARED
ON RECYCLED PAPER



                         PAGE 9                                               PLAINTIFF’S ORIGINAL COMPLAINT (JURY DEMANDED)
                             Case 3:21-cv-04062-EMC Document 1 Filed 05/27/21 Page 10 of 23



                     1   data that appear to show—again, falsely—that Reveal is “not validated,” or that Signatera

                     2   significantly outperforms Reveal on every referenced metric, including “Hazard ratios” and

                     3   “Negative predictive value (NPV)”:

                     4

                     5

                     6

                     7

                     8

                     9

                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19           32.   Natera’s white paper further asserts that: “Without the genomic information for
                    20   each primary tumor, tumor naïve assays are unable to filter out background biological noise from
                    21   CHIP or to avoid tracking driver mutations that may be subjected to selection pressure from
                    22   treatment . . . .” 6 But this is false; Reveal can and does filter out CHIP background noise
                    23   bioinformatically. In fact, data publicly presented in 2018 on a prototype of the Reveal assay
                    24   showed 100% specificity with incorporation of the CHIP filter.
                    25           33.   In May 2021, Natera also published on its public-facing website advertising
                    26   entitled “Investor presentation,” which purports to compare “Signatera vs. Reveal performance”:
                    27   6
                           “CHIP” refers to clonal hematopoiesis of indeterminate potential—mutations from blood cells
                    28   that can lead to false positive results when testing for MRD.

DOCUMENT PREPARED
ON RECYCLED PAPER



                         PAGE 10                                           PLAINTIFF’S ORIGINAL COMPLAINT (JURY DEMANDED)
                             Case 3:21-cv-04062-EMC Document 1 Filed 05/27/21 Page 11 of 23



                     1

                     2

                     3

                     4

                     5

                     6

                     7

                     8

                     9

                    10

                    11           34.    Shortly after posting the May 2021 performance comparison on its website,
                    12   Natera began disseminating it—repeatedly—to the same customers and potential customers in
                    13   order to tout Signatera’s supposed superiority over Reveal.
                    14           35.    Similar to its “Evidence Review” and white paper advertising, Natera’s May 2021
                    15   performance comparison claims to demonstrate quantitatively that Signatera is superior to
                    16   Reveal across a wide-ranging set of metrics. Here, these metrics purportedly include “pre-
                    17   surgical sensitivity,” “failure rate,” “diagnostic lead time,”    7
                                                                                               “post-surgical” and “serial
                    18   longitudinal” negative predictive value (NPV), and “Hazard Ratio,” among other categories. All
                    19   of this is false and misleading.
                    20           2.     Natera’s Advertising is False and Misleading
                    21           36.    In reality, each of Natera’s promotional claims of superiority, including the
                    22   express and implied claims contained in its “Evidence Review,” white paper, and the “Signatera
                    23   vs. Reveal performance comparison” are false and misleading. They also either deceived or are
                    24   likely to deceive oncologists and other physicians, cancer researchers, health care institutions,
                    25   biopharmaceutical companies, and genetic laboratories, and other customers and potential
                    26
                         7
                           “Diagnostic lead time” refers to the time between the first MRD detection by ctDNA assay and
                    27   the first confirmation of CRC recurrence by standard radiographic imaging methods. A longer
                    28   diagnostic lead time is generally observed with higher sensitivity tests.

DOCUMENT PREPARED
ON RECYCLED PAPER



                         PAGE 11                                            PLAINTIFF’S ORIGINAL COMPLAINT (JURY DEMANDED)
                          Case 3:21-cv-04062-EMC Document 1 Filed 05/27/21 Page 12 of 23



                     1   customers into believing that Reveal is untested, inaccurate, insensitive, and inferior to Signatera.

                     2           37.    Any valid comparison between diagnostic tests, including ctDNA assays for
                     3   detecting MRD in CRC patients—and specifically including Signatera and Reveal—must be
                     4   supported by properly designed, head-to-head studies that directly compare the two assays using
                     5   the same test procedures and protocols in the same patient population. Cross-test comparisons,
                     6   especially where the purpose and methodology of the underlying studies differ significantly,
                     7   and/or where the studies are conducted in different patient populations, necessarily lead to a
                     8   misleading apples-to-oranges result that cannot legitimately be used to claim that one test is
                     9   superior to the other.
                    10           38.    To date, no such head-to-head studies involving Signatera and Reveal and using
                    11   the same test protocol and study population are available. Instead, Natera’s purported
                    12   comparisons of the “performance” of Signatera vs. Reveal largely rely on data published by
                    13   Parikh et al. concerning Reveal, and data published by Reinert et al. for Signatera. These
                    14   different studies used very different test protocols and analysis methods, and examined very
                    15   different patient populations. Consequently, Natera’s claims of superiority based on these
                    16   improper comparisons are false, misleading, and deceptive.
                    17           39.    In fact, many of Natera’s cherry-picked comparison metrics are unrelated to assay
                    18   “performance” at all. While Natera touts the number of “patients analyzed” in “published or
                    19   presented studies,” which Natera claims is more than two thousand for Signatera, those numbers
                    20   do not prove the superiority of the clinical performance of one ctDNA assay over another.
                    21   Moreover, the “>2,000” number reported for Signatera is inflated. It double-counts some patients
                    22   whose data were used in more than one published study, and it includes patient populations
                    23   presenting with cancers other than CRC for which Reveal is neither validated nor intended to be
                    24   used.
                    25           40.    Likewise, Natera claims that Signatera requires only two “blood tubes,” while
                    26   Reveal requires four. But again, this is not a “performance” metric at all. But even there,
                    27   Natera’s representation that Reveal “requires” 4 tubes is false. Reveal, like Signatera, only
                    28   requires 2 tubes of blood. Unlike Natera, Guardant’s Reveal kit collects 2 additional tubes of
DOCUMENT PREPARED
ON RECYCLED PAPER



                         PAGE 12                                              PLAINTIFF’S ORIGINAL COMPLAINT (JURY DEMANDED)
                          Case 3:21-cv-04062-EMC Document 1 Filed 05/27/21 Page 13 of 23



                     1   blood to provide redundancy in the rare event of an assay failure on the first 2 blood tubes;

                     2   thereby protecting patients from having to provide another blood sample and saving valuable

                     3   time.

                     4           41.    Finally, “quantitation of ctDNA for monitoring purposes” is an assay feature, not
                     5   an appropriate measure of assay performance. Natera’s assertions that quantitation, i.e.,
                     6   “quantitative results,” is necessary to achieve good assay performance, or is an “MRD assay
                     7   requirement,” are misleading. This is particularly so in light of the intended use of both the
                     8   Signatera and Reveal assays: to identify CRC patients at increased risk for recurrence of the
                     9   disease. All available evidence shows that the presence of ctDNA—regardless of the quantity—
                    10   indicates a high likelihood of recurrence. As such, the clinical utility of ctDNA quantitation in
                    11   the context of the intended use of the assay is unclear, at best. Natera’s assertion that
                    12   “quantitation is essential for monitoring tumor response during the patient’s treatment,” is
                    13   unsupported by any studies showing that an improvement in patient outcome is achieved by
                    14   knowing or acting on changes in ctDNA quantity during treatment. Because it is wholly
                    15   unsupported, Natera’s claim is false. Signatera’s practice of reporting a “mean tumor molecules
                    16   per mL” value, and Reveal’s choice not to do so, does not represent a performance advantage for
                    17   one over the other.
                    18           42.    While these false and misleading claims are harmful, it is Natera’s
                    19   misrepresentations concerning Reveal’s actual performance metrics that are the most damaging
                    20   to Guardant and its new assay.
                    21           43.    Failure rate: Natera’s comparison of “failure rate in CRC,” and its claim of
                    22   Signatera’s superiority over Reveal, are false. As the article published by Parikh et al. in the
                    23   April 29, 2021 issue of Clinical Cancer Research states, this study—which Natera cites as proof
                    24   that Reveal has a “12-14%” failure rate (vs. a “< 3%” rate for Signatera)—relied on banked
                    25   plasma or cell free DNA samples that had input amounts substantially less than recommended.
                    26   Indeed, as Parikh et al. stated explicitly in the cited publication, “the extracted ctDNA quantity or
                    27   quality was below the recommended and optimal input levels for the assay” and “may have
                    28   affected overall performance characteristics.” In point of fact, the actual failure rate of Reveal in
DOCUMENT PREPARED
ON RECYCLED PAPER



                         PAGE 13                                              PLAINTIFF’S ORIGINAL COMPLAINT (JURY DEMANDED)
                          Case 3:21-cv-04062-EMC Document 1 Filed 05/27/21 Page 14 of 23



                     1   patient care testing is less than 1%, better than Signatera’s claimed failure rate of less than 3%.

                     2          44.     Pre-surgical sensitivity: Natera’s claims of Signatera’s superior “pre-surgical

                     3   sensitivity” (“89-94%” vs. “47%”) is functionally meaningless and highly misleading. Reveal is

                     4   not intended or indicated to be used as a diagnostic tool pre-surgery. And, as an assay that relies

                     5   on the existence of surgically-excised tumor tissue, Signatera cannot be used as a pre-surgical

                     6   diagnostic tool (meaning it has a real-world pre-surgical clinical sensitivity of 0%). Moreover,

                     7   the study Natera cites as the source of this statistic—Parikh et al.—contains a population where

                     8   nearly half (45%) of the study cohort had received chemotherapy prior to surgery and in which

                     9   the pre-surgical sample volumes were far lower than recommended. Such pre-surgical treatment

                    10   suppresses ctDNA, and thus necessarily lowers the ctDNA detection rate and low sample volume

                    11   also can affect assay sensitivity.

                    12          45.     Post-surgical NPV/PPV:         Natera’s further comparison of the 30-day post-

                    13   surgical negative and positive predictive value (NPV/PPV) for Signatera vs. Reveal, (i.e.,

                    14   88%/100% vs. “not reported” or “not validated”), is similarly misleading. For many CRC

                    15   patients, surgery to remove the tumor does not represent the end of the patient’s initial treatment

                    16   regimen; many patients receive adjuvant chemotherapy. While—contrary to Natera’s claim—

                    17   Parikh et al. did report data that could be used to calculate a 30-day post-surgical NPV and PPV

                    18   for Reveal, they did not focus on—nor did they draw conclusions from—data from this

                    19   timepoint. The 30-day post-surgical MRD timepoint is relevant for clinical MRD testing to assist

                    20   with adjuvant therapy decisions during patient care. It is not the appropriate timepoint in an

                    21   observational/retrospective research study to validate certain performance metrics, like PPV or

                    22   NPV, of assays like Signatera or Reveal that are intended to predict disease recurrence.

                    23          46.     Simply put, adjuvant therapy works, and can cure MRD-positive patients that
                    24   otherwise would have recurred. As such, estimates of an assay’s NPV and PPV, when sourced
                    25   from samples collected after surgery but before adjuvant chemotherapy, are confounded by the
                    26   effect of chemotherapy and are uninterpretable—one cannot sort out the merits of the assay from
                    27   the effects of the chemotherapy. Parikh et al. purposely chose to report data from samples
                    28   collected after all definitive treatment to avoid this confounding factor precisely because nearly
DOCUMENT PREPARED
ON RECYCLED PAPER



                         PAGE 14                                              PLAINTIFF’S ORIGINAL COMPLAINT (JURY DEMANDED)
                          Case 3:21-cv-04062-EMC Document 1 Filed 05/27/21 Page 15 of 23



                     1   55% of the study participants received additional treatment post-surgery.

                     2          47.     Meanwhile, other assay performance metrics, such as sensitivity to detect

                     3   recurrence are not subject to the confounding effect of post-operative chemotherapy. Nor is

                     4   sensitivity to detect recurrence subject to the confounding effects of the baseline population risk,

                     5   as described below. Thus sensitivity would be a more appropriate metric to compare assay

                     6   performance at the 30-day post-surgery timepoint than NPV. However, Natera chose not to

                     7   report this metric in its marketing materials, presumably because it shows Signatera’s

                     8   performance is less favorable compared to Reveal. As reported by Reinert et al., the sensitivity of

                     9   Signatera to detect recurrence using the 30-day post-surgical timepoint is 7/17 patients (41%).

                    10   This metric as reported by Parikh et al. in the supplemental data shows 14/26 patients (54%).

                    11   Among the subset of patients with stage I-III disease (excluding stage IV patients, a more similar

                    12   stage representation to the Reinert et al. data), the Reveal data still show an even higher

                    13   sensitivity for recurrence of 9/16 (56%).

                    14          48.     In short, PPV as a metric of assay validity must be taken from samples collected

                    15   after all therapy is complete and where sufficient follow-up is available. Underscoring the

                    16   importance of this—and the misleading nature of the values presented by Natera’s advertising—

                    17   the PPV for both assays is 100% when these conditions are met.

                    18          49.     Diagnostic lead time: Natera’s unfavorable comparison of Reveal’s “diagnostic

                    19   lead time vs. radiographic recurrence,” to that of Signatera, is also false and misleading. The

                    20   calculation of a “diagnostic lead time estimate” is affected as much by the frequency of the tests

                    21   that are used to derive the estimate as it is by the assay’s sensitivity. As the following graphic

                    22   shows, the diagnostic lead time estimate for the same assay and the same patient with same test

                    23   results can vary significantly, depending on how often follow-up testing is conducted.

                    24

                    25

                    26

                    27
                    28
DOCUMENT PREPARED
ON RECYCLED PAPER



                         PAGE 15                                              PLAINTIFF’S ORIGINAL COMPLAINT (JURY DEMANDED)
                          Case 3:21-cv-04062-EMC Document 1 Filed 05/27/21 Page 16 of 23



                     1

                     2

                     3

                     4

                     5

                     6

                     7

                     8

                     9           50.     Because Natera’s diagnostic lead time estimates are derived from studies having
                    10   different protocols and testing regimens, its comparison is fundamentally flawed and unreliable.
                    11   The “diagnostic lead time estimate” for Signatera was developed from data reported by Reinert
                    12   et al. Reinert’s study protocol called for CRC patients to undergo ctDNA testing 30 days after
                    13   surgery, and every three months afterwards, for three years or until the patient’s death or
                    14   withdrawal from the study. In contrast, the study by Parikh et al. did not involve patient testing at
                    15   regular intervals over a specified period of time and was not designed to estimate “diagnostic
                    16   lead time.” Consequently, Parikh et al. did not report an estimated diagnostic lead time for
                    17   Reveal, and the “~ 4 months” value Natera fabricated for Reveal has no reliable basis in fact.
                    18           51.     “Serial longitudinal” NPV, hazard ratio, and sensitivity: Likewise, Natera’s
                    19   comparisons of the “serial longitudinal” NPV, hazard ratio, and sensitivity of Signatera and
                    20   Reveal are fundamentally misleading. Parikh et al.’s study of Reveal was not designed to provide
                    21   “serial” test data (i.e. testing at regular time intervals after the initial test), and consequently did
                    22   not report these statistics. Natera nevertheless biased its comparison with Reveal in Signatera’s
                    23   favor by reporting Parikh et al.’s “longitudinal” sensitivity of 69%, which is calculated in
                    24   patients who had at least one surveillance draw, the timing of which was highly variable relative
                    25   to the time of recurrence, and is in no way similar to the timing of sample collection employed
                    26   by Reinert et al. This is fundamentally a misleading apples-to-oranges comparison. However, the
                    27   Parikh et al. study includes a subset of recurrence positive patients who had a Reveal sample
                    28   available within 4 months of recurrence. Using these data to estimate the “serial longitudinal”
DOCUMENT PREPARED
ON RECYCLED PAPER



                         PAGE 16                                                PLAINTIFF’S ORIGINAL COMPLAINT (JURY DEMANDED)
                          Case 3:21-cv-04062-EMC Document 1 Filed 05/27/21 Page 17 of 23



                     1   sensitivity parameter, Reveal has an estimated sensitivity of 91%–comparable (or superior) to

                     2   Signatera. Despite the valid estimate of 91% being clearly outlined in the Parikh et al. paper,

                     3   Natera chose to use a fabricated and invalid “longitudinal” sensitivity estimate, again presumably

                     4   because it cast Reveal in a less favorable light.

                     5          52.     Beyond its choice to disregard differences in testing frequency, Natera further
                     6   biased its serial longitudinal NPV and hazard ratio comparisons by ignoring the significant
                     7   differences in the patient populations from which the data were drawn. The Reinert et al. study
                     8   using Signatera examined patients with stages I to III CRC, where the CRC recurrence rate was
                     9   19% (24/125 evaluable patients). In contrast, the patients included in the Parikh et al. study were
                    10   more than twice as likely to recur (39%, 27/70 evaluable patients) demonstrating that the patients
                    11   in this study had a much higher risk of disease recurrence than those studied by Reinert et al.
                    12   Assays of equal sensitivity and specificity yield dramatically different NPVs and hazard ratios
                    13   when applied to patient populations with different risk profiles. Natera’s deliberate failure to
                    14   account for this difference results in false and highly deceptive comparisons.
                    15   D.     Natera’s False and Misleading Advertising Has Caused or Will Likely Cause Harm
                    16          to Patients and to Guardant
                    17          53.     Natera’s commercial advertising and promotions have had their intended effect.
                    18   Natera’s efforts to disparage the performance of Reveal while falsely touting Signatera has
                    19   misled or is likely to mislead oncologists, healthcare institutions, and other potential customers,
                    20   and caused these customers to order Signatera rather than Reveal for their CRC patients.
                    21          54.     In addition, Natera’s false statements regarding Reveal have injured, or are likely
                    22   to injure, the reputation of this product and the reputation of Guardant itself, costing Guardant
                    23   customer good will and causing the loss of future sales. Natera’s express and necessarily implied
                    24   assertions that Reveal has “significant gaps in study design and performance,” and is less
                    25   sensitive and predictive than Signatera, sow doubt among oncologists and others about the utility
                    26   and performance of Reveal. Natera explicitly reinforces this doubt by warning doctors that using
                    27   Reveal may “be detrimental to patients.” Natera’s assertions will cause, and on information and
                    28   belief may have already caused, some CRC patients to lose opportunities for rapid MRD
DOCUMENT PREPARED
ON RECYCLED PAPER



                         PAGE 17                                             PLAINTIFF’S ORIGINAL COMPLAINT (JURY DEMANDED)
                          Case 3:21-cv-04062-EMC Document 1 Filed 05/27/21 Page 18 of 23



                     1   detection and the attendant benefits of timely guided treatment decisions. They are also likely to

                     2   cause irreparable harm to Guardant’s business and reputation.

                     3             55.   By misleading oncologists and other medical professionals into believing that

                     4   Reveal is unsupported, insensitive and inferior to Signatera, Natera has caused patients to miss

                     5   the benefits of Guardant’s validated and effective plasma only liquid biopsy assay.

                     6                                               COUNT I:
                                               FALSE ADVERTISING IN VIOLATION OF
                     7              SECTION 43(a)(1)(B) OF THE LANHAM ACT, 15 U.S.C. § 1125(a)(1)(B)
                     8             56.   Plaintiff repeats and hereby realleges the allegations above as if fully set forth

                     9   herein.

                    10             57.   In its commercial advertising and promotion to potential customers, Defendant

                    11   markets Signatera by stating and implying that Reveal suffers from significant gaps in study

                    12   design and performance, and that Signatera’s performance is superior to Reveal.

                    13             58.   Defendant’s promotional claims about the relative clinical support and

                    14   performance of Reveal and Signatera are false and/or misleading. The data Defendant relies upon

                    15   to draw its comparisons in favor of Signatera are derived from studies conducted by different

                    16   researchers, employing different methodologies and procedures, using different patient

                    17   populations, and having different qualities and characteristics that do not permit a fair or valid

                    18   comparison. Defendant disregards data that show Reveal has excellent clinical performance.

                    19             59.   These claims violate Section 43(a) of the Lanham Act, which provides in relevant

                    20   part that a “person who, or in connection with any goods or services . . . uses in commerce any . . .

                    21   false or misleading description of fact or misleading representation of fact, which . . . in

                    22   commercial advertising or promotion, misrepresents the nature, characteristics, qualities, or

                    23   geographic origin of his or her or another person’s goods, services, or commercial activities,

                    24   shall be liable to a civil action by any person who believes that he or she is likely to be damaged

                    25   by such act.”

                    26             60.   Defendant’s promotional claims about the performance of Reveal, alone and in

                    27   comparison to Signatera, are material. The clinical characteristics and performance of cancer

                    28   diagnostic procedures are of paramount importance to doctors responsible for treating patients
DOCUMENT PREPARED
ON RECYCLED PAPER



                         PAGE 18                                              PLAINTIFF’S ORIGINAL COMPLAINT (JURY DEMANDED)
                          Case 3:21-cv-04062-EMC Document 1 Filed 05/27/21 Page 19 of 23



                     1   with life-threatening illnesses like CRC.

                     2             61.    Pursuant to 15 U.S.C. § 1117, Plaintiff is entitled to damages for Defendant’s

                     3   Lanham Act violations, an accounting of profits made by Defendant on sales of its product, as

                     4   well as recovery of the costs of this action.

                     5             62.    Defendant’s acts are willful, wanton and calculated to deceive, and are undertaken

                     6   in bad faith, making this an exceptional case entitling Plaintiff to recover reasonable attorneys’

                     7   fees pursuant to 15 U.S.C. § 1117.

                     8             63.    Unless enjoined by this Court, Defendant’s acts will irreparably injure Plaintiff’s

                     9   goodwill and erode its market share. Pursuant to 15 U.S.C. § 1116, Plaintiff is entitled to

                    10   preliminary and permanent injunctive relief to prevent Defendant’s continuing acts..

                    11                                               COUNT II:
                                                   FALSE ADVERTISING IN VIOLATION OF
                    12                             CAL. BUS. & PROF. CODE § 17500 ET SEQ.

                    13             64.    Plaintiff repeats and hereby realleges the allegations above as if fully set forth

                    14   herein.

                    15             65.    Plaintiff brings this cause of action pursuant to CAL BUS. & PROF. CODE § 17535

                    16   in an individual capacity and not on behalf of the general public.

                    17             66.    CAL. BUS. & PROF. CODE § 17500 provides that it is unlawful for any person,

                    18   firm, corporation, or association to dispose of property or perform services, or to induce the

                    19   public to enter into any obligation relating thereto, through the use of untrue or misleading

                    20   statements.

                    21             67.    CAL. BUS. & PROF. CODE § 17508 provides:

                    22             It shall be unlawful for any person doing business in California and advertising to
                                   consumers in California to make any false or misleading advertising claim,
                    23             including claims that (1) purport to be based on factual, objective, or clinical
                                   evidence, that (2) compare the product’s effectiveness or safety to that of other
                    24
                                   brands or products, or that (3) purport to be based on any fact.
                    25

                    26             68.    Defendant’s misleading statements violate CAL. BUS. & PROF. CODE §§ 17500
                    27   and 17508, and Plaintiff has acted in response to and reliance on the misleading statements made
                    28   by Defendant regarding the performance of Signatera and Reveal, including by expending time,
DOCUMENT PREPARED
ON RECYCLED PAPER



                         PAGE 19                                               PLAINTIFF’S ORIGINAL COMPLAINT (JURY DEMANDED)
                          Case 3:21-cv-04062-EMC Document 1 Filed 05/27/21 Page 20 of 23



                     1   money, and other resources on preparing its sales force to respond to these misleading

                     2   statements.

                     3             69.     Defendant’s conduct has caused Plaintiff damage in an amount to be determined

                     4   at the trial herein but not less than $75,000 and, unless enjoined by this Court, Defendant’s

                     5   conduct will continue to cause Plaintiff irreparable damage for which Plaintiff has no adequate

                     6   remedy at law.

                     7             70.     Pursuant to CAL. BUS. & PROF. CODE § 17535, Plaintiff seeks an order of this

                     8   Court compelling the Defendant to provide restitution, and to disgorge the monies to which

                     9   Plaintiff is entitled but were instead collected and realized by Defendant as a result of its false

                    10   and misleading statements and injunctive relief enjoining Defendant from making such false and

                    11   misleading statements.

                    12                                      COUNT III:
                                                  UNLAWFUL TRADE PRACTICE IN
                    13                   VIOLATION OF CAL. BUS. & PROF. CODE § 17200 ET SEQ.
                    14             71.     Plaintiff repeats and hereby realleges the allegations above as if fully set forth
                    15   herein.
                    16             72.     Pursuant to CAL. BUS. & PROF. CODE § 17200, unfair competition is “any
                    17   unlawful, unfair or fraudulent business act or practice and unfair, deceptive, untrue or misleading
                    18   advertising . . . .” The misleading statements made by Defendant regarding the performance of
                    19   Signatera in comparison to Plaintiff’s Reveal violate CAL. BUS. & PROF. CODE § 17200 et. seq.
                    20   Moreover, Defendant’s conduct constitutes a violation of the Lanham Act, and thus as unlawful
                    21   business conduct is separately actionable as a violation of CAL. BUS. & PROF. CODE § 17200 et.
                    22   seq. Defendant’s conduct is also otherwise unfair and therefore a violation of these provisions.
                    23             73.     Defendant’s conduct has caused Plaintiff damage in an amount to be determined
                    24   at the trial herein, and, unless enjoined by this Court, Defendant’s conduct will continue to cause
                    25   Plaintiff irreparable damage for which Plaintiff has no adequate remedy at law.
                    26             74.     Pursuant to CAL. BUS. & PROF. CODE § 17203, Plaintiff seeks an order of this
                    27   Court compelling the Defendant to provide restitution, and to disgorge the monies to which
                    28   Plaintiff is entitled but were instead collected and realized by Defendant as a result of its false
DOCUMENT PREPARED
ON RECYCLED PAPER



                         PAGE 20                                               PLAINTIFF’S ORIGINAL COMPLAINT (JURY DEMANDED)
                          Case 3:21-cv-04062-EMC Document 1 Filed 05/27/21 Page 21 of 23



                     1   and misleading statements and injunctive relief enjoining Defendant from making such false and

                     2   misleading statements.

                     3                                    COUNT IV:
                                                 COMMON LAW UNFAIR COMPETITION
                     4

                     5             75.   Plaintiff repeats and hereby realleges the allegations above as if fully set forth

                     6   herein.

                     7             76.   With full knowledge of Plaintiff’s Reveal, Defendant has made false and

                     8   misleading explicit and implicit representations to potential customers, and others that

                     9   Defendant’s Signatera offers superior performance compared to Reveal.

                    10             77.   Defendant’s false and misleading statements and omission of relevant facts are

                    11   likely to cause and have caused confusion, mistake, or deception about the nature, characteristics

                    12   and qualities of Defendant’s Signatera in comparison, connection, or association with Plaintiff’s

                    13   Reveal.

                    14             78.   Defendant knows, or in the exercise of reasonable discretion should know, that its

                    15   marketing program deceives potential customers about the nature, characteristics, and qualities

                    16   of Signatera in comparison, connection, or association with Plaintiff’s Reveal.

                    17             79.   Defendant’s conduct amounts to deception, trickery, and/or unfair methods and

                    18   has damaged and jeopardized Plaintiff’s business. As a result of such malicious, wanton, and/or

                    19   fraudulent conduct, Defendant has caused, and unless enjoined by the Court, will continue to

                    20   cause confusion as to the performance of Signatera in comparison to Plaintiff’s Reveal.

                    21             80.   Plaintiff is entitled to damages for Defendant’s unfair competition, an accounting

                    22   of profits made on sales of Defendant’s product, and recovery of Plaintiff’s costs of this action.

                    23   Defendant’s actions have been willful and have been undertaken with the purpose of deceiving

                    24   consumers. Thus, Plaintiff is entitled to an award of punitive damages.

                    25             81.   As a result of Defendant’s conduct, Plaintiff has suffered, and unless such acts

                    26   and practices are enjoined by this Court, will continue to suffer, damage to its business,

                    27   reputation, and goodwill for which it is entitled to relief.

                    28
DOCUMENT PREPARED
ON RECYCLED PAPER



                         PAGE 21                                                PLAINTIFF’S ORIGINAL COMPLAINT (JURY DEMANDED)
                          Case 3:21-cv-04062-EMC Document 1 Filed 05/27/21 Page 22 of 23



                     1                                        V.      JURY DEMAND

                     2          Plaintiff demands a trial by jury of all issues so triable.

                     3                                       PRAYER FOR RELIEF
                     4          WHEREFORE, Plaintiff respectfully prays for the following relief:
                     5          A.      The Court enter an order temporarily, preliminarily, and permanently enjoining
                     6   Defendant, its agents, servants, employees, attorneys, successors and assigns, and all others in
                     7   active concert or participation with them, from directly or indirectly falsely or misleadingly
                     8   advertising or promoting Signatera in comparison to Reveal;
                     9          B.      The Court enter an order temporarily, preliminarily, and permanently enjoining
                    10   Defendant, its agents, servants, employees, attorneys, successors and assigns, and all others in
                    11   active concert or participation with them, from making or inducing others to make any false,
                    12   misleading, or deceptive statement of fact, or representation of fact in connection with the
                    13   promotion, advertisement, display, sale, offering for sale, manufacture, production, circulation or
                    14   distribution of Signatera in such fashion as to suggest Signatera offers superior clinical
                    15   performance compared to Reveal; that Reveal lacks appropriate scientific and medical support;
                    16   or that use of Reveal may be detrimental to patients or could compromise patient care;
                    17          C.      The Court enter an order requiring that Defendant take corrective action to correct
                    18   any erroneous impression persons may have derived concerning the nature, characteristics, or
                    19   qualities of Signatera in comparison to Reveal, including without limitation the placement of
                    20   corrective advertising;
                    21          D.      The Court enter an order granting Plaintiff such other relief as the Court may
                    22   deem appropriate to prevent the trade and public from deriving any erroneous impression
                    23   concerning the nature, characteristics, qualities, or benefits of Signatera or Reveal;
                    24          E.      The Court enter an order requiring Defendant to pay Plaintiff damages in an
                    25   amount sufficient to compensate Plaintiff for injury it has sustained as a consequence of
                    26   Defendant’s unlawful acts, including Plaintiff’s actual and consequential damages resulting from
                    27   Defendant’s false and misleading advertisements and marketing and unfair competition pursuant
                    28   to 15 U.S.C. § 1117(a), CAL. BUS. & PROF. CODE §§ 17200 et. seq. and 17500 et. seq., and
DOCUMENT PREPARED
ON RECYCLED PAPER



                         PAGE 22                                               PLAINTIFF’S ORIGINAL COMPLAINT (JURY DEMANDED)
                          Case 3:21-cv-04062-EMC Document 1 Filed 05/27/21 Page 23 of 23



                     1   the common law of the State of California;

                     2          F.      The Court enter an order requiring Defendant to pay Plaintiff damages in the

                     3   amount of Plaintiff’s actual and consequential damages resulting from Defendant’s false and

                     4   misleading advertisements and marketing and unfair competition pursuant to 15 U.S.C. §

                     5   1117(a), CAL. BUS. & PROF. CODE §§ 17200 et. seq. and 17500 et. seq., and the common law of

                     6   the State of California;

                     7          G.      The Court enter an order requiring Defendant to pay Plaintiff additional damages

                     8   equal to three times the actual damages awarded Plaintiff pursuant to 15 U.S.C. § 1117(a);

                     9          H.      The Court enter an order finding that Defendant acted maliciously, wantonly,

                    10   and/or fraudulently, requiring Defendant to pay Plaintiff punitive damages pursuant to the

                    11   common law of the State of California;

                    12          I.      An accounting be directed to determine Defendant’s profits resulting from its

                    13   illegal activities and such profits be paid over to Plaintiff, increased as the Court finds to be just

                    14   under the circumstances of this case pursuant to 15 U.S.C. § 1117(a);

                    15          J.      The Court enter an order finding that this case is an exceptional case and requiring

                    16   Defendant to pay all of Plaintiff’s reasonable attorneys’ fees, costs and expenses, including those

                    17   available under 15 U.S.C. § 1117(a), and any other applicable law;

                    18          K.      The Court enter an order requiring Defendant to pay Plaintiff pre-judgment and

                    19   post-judgment interest on the damages awarded; and

                    20          L.      The Court enter an order awarding Plaintiff such other and further relief as the

                    21   Court deems just and equitable.

                    22

                    23   Dated: May 27, 2021                        NORTON ROSE FULBRIGHT US LLP

                    24
                                                                    By: /s/Saul Perloff
                    25                                                  Saul Perloff

                    26                                              Attorney for Plaintiff
                    27                                              GUARDANT HEALTH, INC.

                    28
DOCUMENT PREPARED
ON RECYCLED PAPER



                         PAGE 23                                               PLAINTIFF’S ORIGINAL COMPLAINT (JURY DEMANDED)
